Citation Nr: 0107397	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1997 for assignment of a 20 percent evaluation for residuals 
of fracture of the left patella.

2.  Entitlement to an effective date earlier than August 21, 
1997 for assignment of a 30 percent evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to June 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  The veteran was separated from active service on June 25, 
1996 and she submitted claims of entitlement to service 
connection for a left knee disorder and migraine headaches 
within a year of that date.

2.  The veteran has had pain, swelling, patellar grinding, 
and instability of the left knee resulting in moderate 
impairment ever since separation from service.  

3.  There is no competent evidence that the veteran had 
prostrating headaches averaging once a month prior to August 
21, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 26, 
1996 for a 20 percent rating for residuals of fracture of the 
left patella have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for an effective date earlier than August 
21, 1997 for a 30 percent rating for migraine headaches have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.124a 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable regulations provide that the effective date of an 
award of disability compensation based on direct service 
connection shall be the day following separation from service 
or the date entitlement arose, if the claim is received 
within one year after separation from service.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2)(i) (2000).

The veteran filed claims of entitlement to service connection 
for a left knee disorder and migraine headaches in May 1997, 
which was within one year of her separation from service in 
June 1996.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In the instant case, a rating decision in August 1997 granted 
service connection for residuals of a left patella fracture 
and assigned the following ratings: 10 percent from June 26, 
1996, the day after the veteran's separation from service; 
100 percent from September 17, 1996, under the provisions of 
38 C.F.R. § 4.30; 10 percent from November 1, 1996; 100 
percent from June 4, 1997, under the provisions of 38 C.F.R. 
§ 4.30; and 10 percent from August 1, 1997.  In August 1997, 
the veteran filed a timely notice of disagreement with the 
initial ratings assigned for her left knee disability.  See 
38 C.F.R. § 20.200, 20.302(a) (2000).

A rating decision in September 1997 granted service 
connection for migraine headaches and assigned a 10 percent 
rating, from June 26, 1996.  In February 1998, the veteran 
filed a timely notice of disagreement with the initial rating 
assigned for her migraine headache disorder.

Ultimately, a rating decision in April 1998 assigned a 20 
percent rating for the left knee disorder, effective August 
1, 1997, and assigned a 30 percent rating for migraine 
headaches, effective August 21, 1997, and, in May 1998, the 
veteran filed a timely notice of disagreement with the 
effective dates of those ratings.  

Because the veteran had placed into appellate status the 
initial ratings assigned for her left knee and migraine 
headache disabilities, the Board finds that, by disagreeing 
with the effective dates assigned for the higher evaluations 
assigned by the rating decision in April 1998, she in effect 
placed into appellate status the "staged ratings" assigned 
by the RO for those disabilities.  Therefore, under 38 C.F.R. 
§ 3.400, the issues are whether entitlement to the 20 percent 
rating for the left knee disability and entitlement to the 30 
percent rating for migraine headaches arose later than the 
day after the veteran's separation from service.  Disability 
evaluations are determined by application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  The evidence of record 
concerning the nature and severity of the veteran's left knee 
and migraine headache disabilities must, therefore, be 
considered in light of the applicable diagnostic codes.
  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran contends that she is entitled to an effective 
date of June 26, 1996 for the ratings in question, because 
her left knee and migraine headache disabilities were just as 
disabling upon discharge from service as they are now.

I.  Left Knee

The record reveals that the veteran fell down some stairs and 
fractured her left knee a few days prior to separation from 
service in June 1996.  A cylinder cast was put on the 
veteran's left knee on her last day of service.  The cast was 
removed in August 1996.  Later in August 1996, the veteran 
complained of pain and swelling of the left knee.  She 
reported grinding and popping in the left knee.  Examination 
revealed patellofemoral crepitus, effusion, and positive 
patellar grind.  Range of motion was from 0 to 110 degrees.

The veteran underwent open reduction and internal fixation of 
the left patella in September 1996.  In October 1996, she was 
noted to have left knee range of motion from 5 to 120 
degrees.  She still had effusion of the left knee and a 
slightly antalgic gait.  

In February 1997, the veteran complained of tenderness of the 
left knee and of feeling the hooks moving out of her patella.  
Examination revealed obvious swelling of the left knee joint.  
The veteran had tenderness to palpation along the patella. 
There was some wasting of the quads of the left thigh.  A May 
1997 record indicates that the veteran reported that her left 
knee was very painful.  The veteran was still undergoing 
physical therapy and she reported that her left knee gave 
way.  In June 1997, the veteran underwent surgical removal of 
left knee hardware.

The veteran's current 20 percent rating for her left knee 
disability was assigned under Diagnostic Code 5257, for other 
impairment of the knee.  Under that diagnostic code, slight 
impairment of the knee warrants a 10 percent rating and   
moderate impairment of the knee warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, the veteran was assigned a 10 percent rating 
for her left knee disability prior to August 1, 1997, except 
for two periods of temporary total ratings due to 
convalescence from September 17, 1996 to November 1, 1996 and 
from June 4, 1997 to August 1, 1997.  The question thus 
becomes whether the veteran met the requirements for a 20 
percent rating from June 26, 1996 to September 17, 1996 and 
from November 1, 1996 to June 4, 1997.

The medical evidence reveals that from February 1997 through 
June 1997 the veteran experienced pain and swelling of the 
left knee.  She required continuing physical therapy and had 
atrophy of the quads.  The left knee disability that she 
experienced during this time finally required her to undergo 
the left knee surgery in June 1997.  The Board, therefore, 
finds that the veteran had moderate impairment of the left 
knee meeting the requirements of a 20 percent rating under 
Diagnostic Code 5257 from February 1997 through June 1997.

The medical evidence further reveals that the veteran had to 
have her left knee in a cast from discharge from service 
through August 1996.  Following removal of the cast in August 
1996, the veteran had pain and swelling of the left knee 
which led to the left knee surgery in September 1996.  The 
Board finds that the need for a cast, as well as the pain on 
use that the veteran experienced from separation from service 
through September 1996, met the criteria for moderate 
impairment of the left knee under Diagnostic Code 5257.  

The Board concludes that the veteran is entitled to an 
effective date of June 26, 1996, the day after her separation 
from service, for the 20 percent rating for her left knee 
disability.

II.  Migraine Headaches

As noted above, the evaluation of migraine headaches was 
increased from 10 percent to 30 percent effective from August 
21, 1997, and the veteran seeks an earlier effective date of 
June 26, 1996 (day after separation from service) for the 
assignment of the 30 percent rating.    

The Board notes that the service medical records in the year 
prior to separation from service reveal no complaints or 
treatment for headaches.  On her May 1996 Report of Medical 
History, the veteran was noted to have a 10 year history of 
headaches.  The headaches were attributed to stress and were 
treated with Excedrin.  A May 1996 discharge examination 
report makes no reference to headaches.  The service medical 
records thus do not reveal the severity or frequency of the 
veteran's migraine headaches at the time of her separation 
from service.

A February 1997 VA treatment record indicates that the 
veteran had a medical history of chronic migraines.  
Otherwise, the postservice medical records make no reference 
to headaches until a March 1998 VA examination report.  At 
the March 1998 VA examination, the veteran reported that her 
migraines began in 1987; a CT scan at that time was negative; 
the veteran stated that at that time the headaches occurred 
two to three times per month and she had treated them with 
Midrin.  She indicated that the headaches currently occurred 
three to five times per month; they usually occurred in the 
afternoons and were triggered by stress; she had been using 
Imitrex for the previous few months, which seemed to help.  
The veteran stated that, if she did not take her medication 
at the beginning of a headache, the headache would go on to 
be a full blown migraine in which she had nausea, vomiting, 
and photophobia and she would be incapacitated for several 
hours.

As noted above, the veteran has had a 10 percent rating in 
effect from the day after discharge from service until August 
21, 1997. 

A 30 percent rating is assignable for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; a 10 percent 
rating is for assignment for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable rating is for assignment 
for migraines with less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

At the VA examination in March 1998, the examiner reported 
the history provided by the veteran concerning the severity 
and frequency of migraine headaches.  The examiner did not 
make clinical findings or offer a medical opinion as to the 
severity or frequency of her headaches.  The history provided 
by the veteran in March 1998 did not actually show that she 
had prostrating migraine headache attacks once a month prior 
to August 21, 1997, and the Board must, therefore, find that 
the criteria for a rating of 30 percent for migraine 
headaches for the period prior to August 21, 1997 were not 
met.  Entitlement to an effective date earlier than August 
21, 1997, for a 30 percent rating for migraine headaches is 
thus not established.  38 C.F.R. § 3.400.

ORDER

Entitlement to an effective date of June 26, 1996 for a 20 
percent evaluation for fracture of the left patella is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an effective date earlier than August 21, 
1997, for a 30 percent evaluation for migraine headaches is 
denied.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

